Filed 6/28/22 Marriage of Namba and Yoo CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re Marriage of                                          B309934
MICHAEL M. NAMBA and
JENNY I. YOO.                                              (Los Angeles County
                                                           Super. Ct. No. BD632254)

MICHAEL M. NAMBA,

         Respondent,

         v.

JENNY I. YOO,

         Appellant.



     APPEAL from an order of the Superior Court of
Los Angeles County, Shelley Kaufman, Judge. Affirmed.

         Moon & Dorsett and Dana M. Dorsett for Appellant.
     Law Offices of Robert Gantman and Robert J. Gantman for
Respondent.
               ______________________________




       Appellant Jenny I. Yoo (Yoo) appeals from the denial of her
request for an order seeking the postjudgment division of an
omitted asset in this marital dissolution case. Because Yoo has
not established the existence of an omitted asset, we affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       Yoo and respondent Michael M. Namba (Namba) were
married in 2006.
       In August 2013, Namba became a cotrustee—along with his
parents, Katsutoshi Namba and Chizuko Namba—of the Katsu
Namba Family Trust (trust). As a cotrustee, Namba was entitled
to trustee compensation. Namba chose not to be paid for his
services as cotrustee.
       Namba filed a petition for dissolution of marriage in
December 2015. Yoo and Namba separated on May 1, 2016.
       The family court entered a judgment of dissolution on
March 5, 2019. The judgment incorporated a spousal support
order stating: “[Namba] helps manage his parents [sic] trust and
is entitled to be paid, but chooses not to be paid for his services.”
The court considered this factor in determining spousal support.
       On October 9, 2019, Yoo filed a request for order seeking
the postjudgment division of an omitted asset. Specifically, Yoo
sought 100 percent of the “earned” trustee compensation from the
trust “owed to [Namba] for his work from 2013 through May 1,
2016” and interest.




                                 2
       On October 15, 2020, the family court denied Yoo’s request
for order, finding that Namba waived trustee compensation such
that there was no asset for division or further adjudication. The
court cited the prior factual finding, as set forth in the judgment,
that Namba had chosen not to be paid. The court likened
Namba’s waiver of compensation to “volunteering instead of
getting paid.”
       This timely appeal ensued.
                            DISCUSSION
I. Applicable Law
       Family Code section 2556 1 provides: “In a proceeding for
dissolution of marriage, . . . the court has continuing jurisdiction
to award community estate assets or community estate liabilities
to the parties that have not been previously adjudicated by a
judgment in the proceeding. A party may file a postjudgment
motion or order to show cause in the proceeding in order to obtain
adjudication of any community estate asset or liability omitted or
not adjudicated by the judgment. In these cases, the court shall
equally divide the omitted or unadjudicated community estate
asset or liability, unless the court finds upon good cause shown
that the interests of justice require an unequal division of the
asset or liability.”
       “[S]ection 2556 applies to community property not actually
adjudicated in the previously entered dissolution judgment.” (In
re Marriage of Huntley (2017) 10 Cal.App.5th 1053, 1061.) “The
mere mention of an asset in the judgment is not controlling.
[Citation.] ‘[T]he crucial question is whether the benefits were
actually litigated and divided in the previous proceeding.’

1     All further statutory references are to the Family Code
unless otherwise indicated.




                                 3
[Citation.]” (In re Marriage of Thorne and Raccina (2012)
203 Cal.App.4th 492, 501.)
II. Standard of Review
       We review the application of law to undisputed facts
de novo. (Martinez v. Brownco Construction Co. (2013) 56 Cal.4th
1014, 1018.)
III. Analysis
       Between the time that Namba became a cotrustee of the
trust in 2013 to the date of separation (May 1, 2016), Namba
waived the trustee compensation to which he was entitled.2 As
the family court correctly concluded, because he received nothing
for his service, no asset existed to divide. Accordingly,
section 2556 did not apply, and Yoo’s request for order was
properly denied.



2      In a single-sentence subsection in Yoo’s opening brief, she
contends that it is unknown “[w]hether Namba in fact did receive
[trustee compensation] from the [t]rust . . . because of Namba’s
persistent refusals to provide discovery responses on that
issue . . . .” As the family court observed when denying Yoo’s
request for order, the judgment included a specific finding that
Namba had chosen not to be paid. Yoo may not challenge that
finding in the judgment collaterally through a section 2556
request for the postjudgment adjudication of an omitted asset.
Moreover, even if the issue was properly before us, we would
deem it forfeited based on the lack of any developed discussion or
citation to supporting authority. (In re Marriage of Carlisle
(2021) 60 Cal.App.5th 244, 255 [“‘The absence of cogent legal
argument or citation to authority allows this court to treat the
contentions as’ forfeited”].) Thus, for our purposes here, it is
undisputed that Namba was not paid trustee compensation
during the applicable period.




                                4
       Yoo resists this conclusion, arguing that “[f]or the purposes
of adjudicating community property, there is no requirement an
asset has to be actually received by a party.” While that may be
true, this legal principle is inapplicable here for the simple
reason that Namba’s waived trustee payment does not constitute
an account receivable. (See Black’s Law Dict. (9th ed. 2009),
p. 19, Col. 2 [defining “account receivable” as “[a]n account
reflecting a balance owed by a debtor; a debt owed by a customer
to an enterprise for goods or services”].) After all, the trial court
relied on the specific finding in the judgment that Namba chose
not to be paid for his services as trustee. Thus, no debt was owed
to Namba by the trust.
       We are unconvinced by Yoo’s argument that the waived
payment “was a secret gift of community property to the [t]rust”
of which Namba has and may in the future receive the benefit.
Whether it was proper for Namba to waive trustee compensation
is not relevant to whether an omitted asset existed that required
further adjudication under section 2556.
       It follows that the cases cited by Yoo are readily
distinguishable. (See, e.g., Smith v. Furnish (1886) 70 Cal. 424,
425–426 [debt due from a decedent for services rendered by his
former nurse was community property shared by the nurse and
her husband]; In re Marriage of King (1983) 150 Cal.App.3d 304,
311 [accounts receivable at the time of separation were
community property]; In re Marriage of Fortier (1973)
34 Cal.App.3d 384, 388 [goodwill of husband’s medical practice
was community property]; Polk v. Polk (1964) 228 Cal.App.2d
763, 781 [proceeds of a life insurance policy on a husband were
community property to the extent that the premiums were paid
with community funds].) In each of those cases, the monies due




                                  5
were never waived; nothing in those cases stands for the
proposition that a waived payment is an asset subject to division.
And, “it is axiomatic that a decision does not stand for a
proposition not considered by the court [citation].” (People v.
Barker (2004) 34 Cal.4th 345, 354.)
      All other issues are moot.
                          DISPOSITION
      The order is affirmed. Namba is entitled to his costs on
appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST

We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                 6